Name: Commission Directive 85/479/EEC of 14 October 1985 amending Directive 77/794/EEC laying down detailed rules for implementing certain provisions of Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties
 Type: Directive
 Subject Matter: information technology and data processing;  trade policy; NA;  documentation;  EU finance
 Date Published: 1985-10-25

 Avis juridique important|31985L0479Commission Directive 85/479/EEC of 14 October 1985 amending Directive 77/794/EEC laying down detailed rules for implementing certain provisions of Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties Official Journal L 285 , 25/10/1985 P. 0065 - 0067 Finnish special edition: Chapter 2 Volume 4 P. 0067 Spanish special edition: Chapter 02 Volume 14 P. 0098 Swedish special edition: Chapter 2 Volume 4 P. 0067 Portuguese special edition Chapter 02 Volume 14 P. 0098 *****COMMISSION DIRECTIVE of 14 October 1985 amending Directive 77/794/EEC laying down detailed rules for implementing certain provisions of Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties (85/479/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/308/EEC of 15 March 1976 on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties, and in respect of value added tax (1), as last amended by Directive 79/1071/EEC (2), and in particular Article 22 (1) thereof, Whereas detailed rules for implementing certain provisions of Directive 76/308/EEC were laid down by Commission Directive 77/794/EEC (3); whereas the title of Directive 76/308/EEC was amended by Directive 79/1071/EEC; whereas the title of Directive 77/794/EEC must be amended accordingly; Whereas Article 20 (2) of Directive 77/794/EEC provides that no request for assistance may be made if the amount of the relevant claim or claims is less than 750 ECU; Whereas Article 12 (2) of Council Regulation (EEC) No 3/84 of 19 December 1983 introducing arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States (4) provides for mutual assistance between Member States for the recovery of charges due as a result of an irregularity committed in one of them; whereas, however, it is stipulated that the Member State which is recovering the debt may alternatively apply the provisions of Directive 76/308/EEC; Whereas Article 22 (5) of Commission Regulation (EEC) No 2364/84 of 31 July 1984 laying down detailed implementing provisions for the arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States (5), provides that Article 12 (2) of Regulation (EEC) No 3/84 shall not apply where the amount to be recovered is less than 200 ECU; Whereas, in order to allow, in accordance with Article 12 (2) of Regulation (EEC) No 3/84, the provisions adopted in accordance with Directive 76/308/EEC to be applied in cases where the amount to be recovered is 200 ECU or more, it is necessary to derogate from the principle that no request or assistance may be made under that Directive if the amount of the relevant claim or claims is less than 750 ECU; Whereas Annex I to Directive 77/794/EEC, which contains the form to be used for requesting the information mentioned in Article 4 of Directive 76/308/EEC contains a material error which requires correcting; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on Recovery, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/794/EEC is hereby amended as follows: 1. The title is replaced by the following: 'Commission Directive of 4 November 1977 laying down detailed rules for implementing certain provisions of Council Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties, and in respect of value added tax'. 2. Article 20 (2) is replaced by the following: '2. No request for assistance may be made if the amount of the relevant claim or claims is less than 750 ECU. This amount shall be reduced to 200 ECU if the request relates to the recovery of a claim payable as a result of an irregularity committed in the course of or in connection with an operation carried out under arrangements for movement of goods within the Community introduced by Council Regulation (EEC) No 3/84.' 3. Annex I is replaced by the Annex to this Directive. Article 2 1. Member States shall take the measures necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the measures which it takes in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 October 1985. For the Commission COCKFIELD Vice-President (1) OJ No L 73, 19. 3. 1976, p. 18. (2) OJ No L 331, 27. 12. 1979, p. 10. (3) OJ No L 333, 24. 12. 1977, p. 11. (4) OJ No L 2, 4. 1. 1984, p. 1. (5) OJ No L 222, 20. 8. 1984, p. 1. ANNEX 'ANNEX I DIRECTIVE 76/308/EEC (Article 4) 1.2 // (Description of the applicant authority, address, telephone, telex and bank account numbers, etc. . . .) // // // (Place and date of sending request) // // (File reference of applicant authority) // // // To // (Space reserved for the authority to whom the request is sent) // (Name of the authority to whom the request is sent, Post Box, place, etc.) // // // REQUEST FOR INFORMATION 1.2.3 // I, the undersigned, // // acting as the agent duly authorized by the applicant authority // // (Name and official capacity) // indicated above, hereby request the following information to be obtained in accordance with Article 4 of Directive 76/308/EEC: 1.2.3 // // // // Information relating to the person concerned (1) // Information relating to the claim(s) // Information requested // // // // (a) Name and { known (*) address assumed (*) // - Amount of the relevant claim or claims (including possible interest and costs) // // (b) Other relevant information concerning the above person // - Exact nature of the claim(s) // // - principal debtor // // // - co-debtor // - Other information // // - third party holding assets // // // // // // // Other requested authorities // // // // // // // (Signature) // // // (Official stamp) // // // (*) Delete as appropriate. (1) Natural or legal person.'